         ...
      • AO 245D (CASO Rev. 1/19) Judgment in a Criminal Case for Revocations
...

                                            UNITED,~uf~r,:1',PISTRICT COURT
                                                   SOUTHEffl•Dt8ffiCT OF CALIFORNIA
                       UNITED STATES OF AMEiWj'\PR                 .;.b A SJlJQGMENT IN A CRIMINAL CASE
                                                                     (For Revocation of Probation or Supervised Release)
                                 V.     CLERI<, u_g,_f?}:It~~l,9;:.~!~ffenses Committed On or After November 1, 1987)
                                        $0UHi£rn~ Dif r,,;;s✓' ..,,,d~O. ~IA
                                                                       '"''




                    EDGAR ALAIN IBARRA-SANCHEZ                           Case Number: 20CR10045-DMS
                                                                   O:::.PUTY
                                                                     Raphaella Friedman FD
                                                                              Defendant's Attorney
        REGISTRATION NO.                 02067408
        •-
        THE DEFENDANT:
        IZI admitted guilt to violation of allegation(s) No.        1 and 2 (Judicial Notice taken)

        D      was found guilty in violation ofallegation(s) No.
                                                                   ---------------- after denial of guilty.
        Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

        Allegation Number                  Nature of Violation

                        1                  Committed a federal, state or local offense
                        2                  Illegal entry into the United States




             Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
        The sentence is imposed pursuant to the Sentencing Reform Act of 1984.                                           -
                IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
        change of name, residence, or mailing address until all fines, restitution, costs, and special .assessments imposed by this
       judgment are fully paid .. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
        material change in the defendant's economic circumstances.




                                                                              HON. Dana         . Sabraw
                                                                              UNITED STATES DISTRICT JUDGE
.   · AO 245D (CASO Rev. 01/19) Judgment in
                                          .
                                            a Criminal Case for Revocations

      DEFENDANT:               EDGAR ALAIN IBARRA-SANCHEZ                                               Judgment-Page 2 of2
      CASE NUMBER:             20CR10045-DMS

                                                      IMPRISONMENT
      The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
      TIME SERVED, concurrent to 20cr0574-DMS.




      •     Sentence imposed pursuant to Title 8 USC Section 1326(b).
      •     The court makes the following recommendations to the Bureau of Prisons:




      • ·The defendant is remanded to the custody of the United States Marshal.
      • The defendant shall surrender to the United States Marshal for this district:
         • at --------- A.M.                               on
         • as notified by the United States Marshal.
            The defendant shall surrender for service of sentence at the institution designated by the Bureau of
      •     Prisons:
            •     on or before
            •     as notified by the United States Marshal.
            •     as notified by the Probation or Pretrial Services Office.

                                                            RETURN

      I have executed this judgment as follows:

            Defendant delivered on
                                     ---------------- to ----------,-------
      at
           ------------ ,                       with a certified copy of this judgment.


                                                                     UNITED STATES MARSHAL



                                         By                     DEPUTY UNITED STATES MARSHAL



                                                                                                          20CR10045-DMS
